Exhibit 10.7

 

 

May 1, 2016

 

Noah Davis

President

Brown Book Shop, Inc.

1517 San Jacinto

Houston, Texas 77002

 

Dear Brown Book Shop, Inc.,

 

This document shall serve as an amendment for the consulting agreement signed
February 1, 2014. The only change shall be from “1.11.” The base management fee
shall be changed to $4,500 per month.

 

Sincerely,

 

Clear Financial Solutions, Inc. by:

 

 

/s/ Steven Plumb

 

Steven Plumb

 

 

 

Review and accepted:





 



/s/ Noah Davis



5/1/16         Noah Davis Date  

 

 

 

 

 



 

 